Exhibit 10.71

 

LOAN FORGIVENESS AND RELEASE AGREEMENT

 

THIS LOAN FORGIVENESS AND RELEASE AGREEMENT (the “Agreement”) is made as of
November 14, 2014, by, between and among Mecklermedia Corporation, a Delaware
corporation formerly known as Mediabistro Inc. (“Mecklermedia”),
Mecklermedia.com Subsidiary Corporation, a Delaware corporation formerly known
as Mediabistro.com Subsidiary Inc. (“Mecklermedia.com”), and Inside Network,
Inc., a California corporation (“Inside Network”; collectively with Mecklermedia
and Mecklermedia.com, “Makers”); and Alan M. Meckler (“Lender”).

 

WHREAS, Makers are indebted to Lender pursuant to that certain Second Amended
and Restated Promissory Note, dated as of November 15, 2013 (as amended,
restated, modified or supplemented, the “Restated Note”), by Makers in favor of
Lender, and the amount of such debt as of the date hereof is $5,694,604.30 (the
“Loan”); and

 

WHEREAS, Lender desires to forgive such indebtedness.

 

NOW, THEREFORE, in consideration of the premises, the mutual promises made
herein, and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties do set forth their agreements as follows:

 

1. Forgiveness. Lender hereby forgives the Loan and any other indebtedness or
obligations of Makers to Lender existing as of the date hereof pursuant to the
Restated Note and any other Loan Documents (as defined below) (collectively the
“Obligations”). Lender represents and warrants that it is the sole owner of the
Obligations and no third party has been granted any rights in, to or through the
Obligations. For purposes of this Agreement, “Loan Documents” means the Restated
Note, the other loan documents identified on Schedule 1 attached hereto and all
other documents related to the Obligations (as the same have been amended,
extended, supplemented or otherwise modified through the date hereof,
collectively, the “Loan Documents”).

 

2. Release by Lender.

 

(a) Lender for himself, his heirs, successors, assigns, and any and all other
persons or entities claiming by or through Lender, does hereby release, acquit,
and forever discharge Makers and any and all representatives, attorneys,
employees, directors, officers, agents, predecessors, successors, assigns, and
all other persons, firms or corporations connected with any of them and each of
them, of and from the Obligations and any, every, and all actions, causes of
action, suits (whether in law or in equity), claims of lien, debts, dues, sums
of money, general damages, costs, expenses, attorneys’ fees, and any other
demands for injuries or damages of any kind or nature which may have arisen or
which may arise in the future solely on account of the Obligations and the Loan
Documents.

 

(b) All security interests in Makers’ assets and properties granted by Makers in
connection with the Loan Documents (collectively, the “Liens”) are hereby
released and terminated for all purposes. Lender will promptly deliver to Makers
originals of all Loan Documents in his possession evidencing or relating to the
Obligations, including, without limitation, the Restated Note, each marked
“Satisfied” or with similar endorsement, and such Loan Documents will have no
further force or effect.

 



1

 

 

(c) Lender expressly authorizes Makers (and Makers’ representatives and
counsel), at Makers’ expense, to file on Lender’s behalf releases and
termination statements in all filing offices as may be necessary, and take such
other steps as Makers deem appropriate, to reflect the termination of any and
all Liens that Lender may have in or to any of Makers’ assets. Lender also
agrees to execute promptly any termination statements or releases that Makers
may reasonably request, and/or as may be required to terminate Liens of record
or related subordinations. Without limitation of the foregoing, Lender expressly
authorizes Makers, at Makers’ expense, to file UCC-3 termination statements in
all filing offices as may be necessary to terminate any and all financing
statements Lender may have in or to any of Makers’ assets, and to do so without
the signature of Lender and to indicate on such termination statements that the
secured party of record has authorized the filing of such termination
statements.

 

2. Release by Makers. Each Maker, for itself, its successors, assigns, and any
and all other persons or entities claiming by or through such Maker, does hereby
release, acquit, and forever discharge Lender and of any and all claims,
actions, causes of action, suits (whether in law or in equity), claims of lien,
debts, dues, sums of money, general damages, costs, expenses, attorneys’ fees,
and any other demands for injuries or damages of any kind or nature which may
have arisen or which may arise in the future solely on account of the
Obligations and the Loan Documents.

 

3. Voluntary Execution. Each of the parties to this Agreement hereby
acknowledges and agrees that (a) they have read and understand the contents of
this Agreement, (b) their execution of this Agreement is voluntary, and (c)
except as explicitly set forth in this Agreement, they enter into this Agreement
without any reliance whatsoever on any representation or warranty of any other
party, in respect of the Obligations and the Loan Documents or otherwise. Each
of the parties to this Agreement has relied solely on the advice of its own
legal, financial, tax and accounting advisers in connection with the negotiation
and execution of this Agreement, the transactions contemplated hereunder and any
and all actions, reports and filings taken or made, or to be taken or made, in
connection herewith.

 

5. Successors and Assigns. This Agreement will be binding upon and will inure to
the benefit of the heirs, successors and assigns of the respective parties
hereto.

 

6. Governing Law. The substantive laws of the State of New York will govern the
validity of this Agreement, the construction of its terms and the interpretation
of the rights and duties of the parties, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

7. Invalidity. Any term or provision of this Agreement that is held by a court
of competent jurisdiction or other authority to be invalid, void or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination will have the power to reduce the scope, duration or applicability
of the term or provision, to delete specific words or phrases, or to replace any
invalid, void or unenforceable term or provision with a term or provision that
is valid and enforceable and that comes closest to expressing the intention of
the invalid or unenforceable term or provision.

 



2

 

 

8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will constitute an original but all of which when taken together
will constitute but one agreement. One or more counterparts of this Agreement
may be delivered via facsimile or email (PDF), with the intent that any such
counterpart will have the effect of an original counterpart hereof.

 

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

 

 

 

 

 

 



3

 

 

IN WITNESS WHEREOF, the parties have, the day and year first above written,
executed this Loan Forgiveness and Release Agreement.

 

  MAKERS:     MECKLERMEDIA CORPORATION           By:  /s/ William A. Shutzer  
Name: William A. Shutzer   Title: Director                     MECKLERMEDIA.COM
SUBSIDIARY CORPORATION           By: /s/ William A. Shutzer   Name: William A.
Shutzer   Title: Director                     INSIDE NETWORK, INC.              
By: /s/ William A. Shutzer   Name: William A. Shutzer   Title: Director        
            LENDER:              



/s/ Alan M. Meckler

  Alan M. Meckler

 



4

 

 

Schedule 1

 

1.Security Agreement dated May 29, 2009, by Mecklermedia in favor of Lender

 

2.Intellectual Property Security Agreement dated May 29, 2009, by Mecklermedia
in favor of Lender

 

3.Pledge Agreement dated May 29, 2009, by Mecklermedia in favor of Lender

 

4.Security Agreement dated May 29, 2009, by Mecklermedia.com in favor of Lender

 

5.Intellectual Property Security Agreement dated May 29, 2009, by
Mecklermedia.com in favor of Lender

 

6.Security Agreement dated November 14, 2011, by Mecklermedia in favor of Lender

 

7.Intellectual Property Security Agreement dated November 14, 2011, by
Mecklermedia in favor of Lender

 

8.Pledge Agreement dated November 14, 2011, by Mecklermedia in favor of Lender

 

9.Security Agreement dated November 14, 2011, by Inside Network in favor of
Lender

 

 

 

 

 



5

